Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151639                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151639
                                                                    COA: 326101
                                                                    Ogemaw CC: 14-004380-FC
  KENNETH JOHN HANNEMAN,
           Defendant-Appellant.

  _________________________________________/

         By order of November 24, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the April 10, 2015 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2016
           s0525
                                                                               Clerk